Case 8:20-cv-02936-CEH-CPT Document 64 Filed 06/30/21 Page 1 of 7 PageID 481




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

TODD SMITH,

      Plaintiff,

v.                                                  Case No: 8:20-cv-2936-CEH-CPT

AUTOMATIC DATA PROCESSING,
INC. and CORELOGIC
BACKGROUND DATA, LLC,

      Defendants.


                             ORDER TO SHOW CAUSE

      This cause comes before the Court sua sponte. Defendants Automatic Data

Processing, Inc. (“ADP”) and Corelogic Background Data, LLC (“Corelogic”)

(collectively “Defendants”) removed this negligence and defamation action from state

court, predicating the Court’s subject matter jurisdiction on diversity jurisdiction.

(Doc. 1 at 1). Upon review, Defendants have not sufficiently established that the

amount in controversy has been satisfied for purposes of diversity jurisdiction. As

such, Defendants shall show cause as to why this action should not be remanded for

lack of subject matter jurisdiction.

                                   BACKGROUND

      On November 12, 2020, Plaintiff Todd Smith sued Defendants in a four-count

complaint. Doc. 1-1. In the Complaint, Plaintiff alleges that his damages exceed

$50,000, exclusive of interest and costs. Id. ¶ 1. Plaintiff alleges that Defendant ADP
Case 8:20-cv-02936-CEH-CPT Document 64 Filed 06/30/21 Page 2 of 7 PageID 482




falsely stated in a report that was distributed to other people that Plaintiff was

convicted of child molestation, convicted of sexual assault, and is a registered sex

offender. Id. ¶ 8. In his claims against Corelogic, Plaintiff alleges that the false

information that ADP used in its report was provided to ADP by Corelogic. Id. ¶ 16.

Plaintiff sues Defendants for negligence and defamation. He states that Defendants

have caused him to suffer great loss and damage. Id. ¶¶ 12, 18, 24, 27. He reserves the

right to amend his Complaint to assert a claim for punitive damages. Id. at 6.

      Defendants filed a notice of removal on December 9, 2020. Doc. 1. To support

that the amount in controversy satisfies the Court’s jurisdictional threshold,

Defendants attach an email from counsel for Plaintiff wherein Plaintiff’s counsel

represents that Plaintiff “will be seeking damages in excess of $75,000.” Doc. 1-6.

                                LEGAL STANDARD

      Federal courts must sua sponte inquire into subject matter jurisdiction whenever

such jurisdiction may be lacking. Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir. 2004);

accord Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[O]nce a

federal court determines that it is without subject matter jurisdiction, the court is

powerless to continue.”). “The jurisdiction of a court over the subject matter of a claim

involves the court’s competency to consider a given type of case, and cannot be waived

or otherwise conferred upon the court by the parties.” Jackson v. Seaboard Coast Line

R.R. Co., 678 F.2d 992, 1000 (11th Cir. 1982). The bases for federal subject matter

jurisdiction are confined, as federal courts are “empowered to hear only those cases




                                           2
Case 8:20-cv-02936-CEH-CPT Document 64 Filed 06/30/21 Page 3 of 7 PageID 483




within the judicial power of the United States as defined by Article III of the

Constitution or otherwise authorized by Congress.” Taylor v. Appleton, 30 F.3d 1365,

1367 (11th Cir. 1994).

       A defendant may remove a civil action from state court to the district court of

the United States for the district and division within which such action is pending, as

long as the district court has jurisdiction. 28 U.S.C. § 1441(a). “A removing defendant

bears the burden of proving proper federal jurisdiction.” Leonard v. Enterprise Rent a

Car, 279 F.3d 967, 972 (11th Cir. 2002) (citing Williams v. Best Buy Co., 269 F.3d 1316,

1318 (11th Cir. 2001)); see Univ. of S. Ala., 168 F.3d at 411–412 (“The burden of

establishing subject matter jurisdiction falls on the party invoking removal.”).

Congress granted district courts original subject matter jurisdiction over civil actions

sitting in diversity. 28 U.S.C. § 1332. Diversity jurisdiction exists where the lawsuit is

between citizens of different states and the amount in controversy exceeds $75,000,

exclusive of interest and costs. Id. § 1332(a)(1). Each defendant must be diverse from

each plaintiff for diversity jurisdiction to exist under 28 U.S.C. § 1332. Univ. of S. Ala.,

168 F.3d at 412.

                           AMOUNT IN CONTROVERSY

       Relevant here, “the removing defendant must prove by a preponderance of the

evidence that the amount in controversy exceeds the jurisdictional requirement” where

the plaintiff does not plead a specific amount of damages. Williams, 269 F.3d at 1319.

“When the complaint does not claim a specific amount of damages, removal from

state court is proper if it is facially apparent from the complaint that the amount in


                                             3
Case 8:20-cv-02936-CEH-CPT Document 64 Filed 06/30/21 Page 4 of 7 PageID 484




controversy exceeds the jurisdictional requirement.” Id. On the other hand, “[i]f the

jurisdictional amount is not facially apparent from the complaint, the court should

look to the notice of removal and may require evidence relevant to the amount in

controversy at the time the case was removed.” Id. The removing defendant must

present documents that “contain an unambiguous statement that clearly establishes

federal jurisdiction.” Lowery v. Ala. Power Co., 483 F.3d 1184, 1215 n.63 (11th Cir.

2007), cert. denied, 553 U.S. 1080 (2008). “A conclusory allegation in the notice of

removal that the jurisdictional amount is satisfied, without setting forth the underlying

facts supporting such an assertion, is insufficient to meet the defendant’s burden.”

Williams, 269 F.3d at 1319–20.

       Because the Complaint does not provide specificity as to the amount of damages

sought, alleging only that the amount exceeds $50,000, it is Defendants’ burden, as the

parties who invoked the Court’s federal jurisdiction by removing the action, to

establish by a preponderance of the evidence that the amount in controversy exceeds

the jurisdictional threshold of $75,000.1 Lowery, 483 F.3d at 1208. When considering

the amount in controversy, district courts may “make ‘reasonable deductions,

reasonable inferences, or other reasonable extrapolations,’” but are not required to

“suspend reality or shelve common sense in determining whether” the papers establish



1
 The Court notes that Plaintiff’s Complaint indicates he reserves the right to assert a claim
for punitive damages. Thus, his Complaint did not seek punitive damages at the time of
removal. When evaluating the existence of diversity jurisdiction for a removed action, a court
must look to whether diversity jurisdiction existed at the time of removal. PTA-FLA, Inc. v.
ZTE USA, Inc., 844 F.3d 1299, 1306 (11th Cir. 2016).


                                              4
Case 8:20-cv-02936-CEH-CPT Document 64 Filed 06/30/21 Page 5 of 7 PageID 485




the jurisdictional amount. Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061-62 (11th

Cir. 2010). However, the court may not speculate as to the amount in controversy.

Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754-55 (11th Cir. 2010).

       Here, Defendants proffer no evidence regarding Plaintiff’s damages such as

documents pertaining to past or future lost wages, lost employment opportunities, lost

employment benefits, or any other detail the Court may consider in determining if the

amount in controversy is satisfied. Rather, Defendants rely solely on an unsworn

email from Plaintiff’s counsel that Plaintiff intends to seek more than $75,000. Such

statements by counsel are comparable to unsubstantiated settlement offers which do

not unambiguously establish that the amount in controversy has been met.

“‘Settlement offers commonly reflect puffing and posturing,’ especially where they

lack ‘specific information to support the plaintiff’s claim for damages.’” Seoanes v.

Capital One Bank (USA) N.A., No. 6:13-cv-1568-RBD-GJK, 2013 WL 6283651, at *2

(M.D. Fla. Dec. 4 2013) (quoting Diaz v. Big Lots Stores, Inc., No. 5:10-cv-319-TBS,

2010 WL 6793850, at *3 (M.D. Fla. Nov. 5, 2010)). The lack of any supporting

underlying facts makes such statements speculative.

       Even attempts to establish the amount in controversy requirement through

responses to requests for admissions have been routinely rejected as insufficient by

courts in this District. See e.g., Eckert v. Sears, Roebuck & Co., No. 8:13-cv-2599-SDM-

EAJ, 2013 WL 5673511, at *2 (M.D. Fla. Oct. 17, 2013) (Merryday, J.) (“plaintiff’s

mere concession that the amount-in-controversy exceeds $75,000 is insufficient

because ‘[j]urisdictional objections cannot be forfeited or waived’”); Parrish v. Sears,


                                             5
Case 8:20-cv-02936-CEH-CPT Document 64 Filed 06/30/21 Page 6 of 7 PageID 486




Roebuck & Co., No. 8:10-cv-1684-SDM-MAP, 2010 WL 3042230, at *1 (M.D. Fla. July

30, 2010) (Merryday, J.); Avramides v. Genesis Eldercare Rehab. Servs., LLC, No. 8:17-cv-

155-VHC-JSS, 2017 WL 359884, at *3 (M.D. Fla. Jan. 25, 2017) (Covington, J.)

(responses to requests for admissions were legal conclusions offering no factual basis

to support jurisdictional amount in controversy); Ernst v. Coca-Cola Refreshments USA,

Inc., No. 8:18-cv-2482-VHC-JSS, 2018 WL 7352152, at *1 (M.D. Fla. Oct. 10, 2018)

(Covington, J.) (holding that a defendant, relying solely on plaintiff’s admission, did

not prove that the amount in controversy had been met). An “admission, which is a

mere conclusion, (1) provides no factual basis to support the jurisdictional amount

(that is, provides no basis for the damages claimed) and (2) fails to relieve the removing

party of the obligation to establish facts supporting the existence of federal

jurisdiction.” Parrish, 2010 WL 3042230, at *1. A similar analysis can be applied here.

A lawyer’s email posturing what his client will be seeking does not provide any factual

basis to support that the jurisdictional amount for this Court has been met and does

not relieve Defendants from their obligation to establish such. Accordingly, it is hereby

      ORDERED:

      Defendants Automatic Data Processing, Inc. and Corelogic Background Data,

LLC are directed to SHOW CAUSE as to why this action should not be remanded for

lack of subject matter jurisdiction. Defendants shall file a written response with the

Court within FOURTEEN (14) DAYS from the date of this Order. Failure to respond

within the time provided will result in the remand of this action without further notice.




                                            6
Case 8:20-cv-02936-CEH-CPT Document 64 Filed 06/30/21 Page 7 of 7 PageID 487




      DONE AND ORDERED in Tampa, Florida on June 30, 2021.




Copies:
Counsel of Record
Unrepresented Parties




                                     7
